                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:07-CR-00144-RJC
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
NILES M. BELK (2)                          )
                                           )

         THIS MATTER comes before the Court upon the defendant’s motion for

indicative ruling pursuant to Rule 37 of the Federal Rules of Criminal Procedure.

(Doc. No. 154).

         The defendant previously filed a motion for compassionate release pursuant

to 18 U.S.C. §3582(c)(1)(A), which is pending before this Court. (Doc. No. 140). The

defendant also has appealed the denial of his motion to vacate pursuant to 28

U.S.C. § 2255, which is pending before the United States Court of Appeals for the

Fourth Circuit. (Case No. 3:16-cv-342, Doc. No. 27). However, Rule 37 is

inapplicable because that appeal does not divest this Court of authority to consider

the unrelated request for compassionate release.

         IT IS, THEREFORE, ORDERED that the defendant’s motion for indicative

ruling, (Doc. No. 154), is DENIED.

 Signed: March 10, 2021




      Case 3:07-cr-00144-RJC-DSC Document 155 Filed 03/10/21 Page 1 of 1
